Hill, J.
I dissent from so much of the opinion of the majority of the court, expressed in the ninth division, as holds that on a hearing for temporary injunction the court could order the removal of the concrete dam built in front of the mill-race. In my opinion such temporary injunction is mandatory, and forbidden by the Civil Code (1910), § 5499; and for the reasons given in my dissenting opinion in the case of Phinizy v. Gardner, 159 Ga. 136, 140 (supra), I can not agree with the views expressed by the majority of the court on this question.